Title: To James Madison from John Morton, 4 June 1801
From: Morton, John
To: Madison, James


					
						Sir.
						Geo. Town, D of C., June 4. 1801.
					
					In addition to the verbal explanation which I gave in reply to the suggestion your kindness & candor led you to give me early intimation of a few days since. I deem it proper to bring the subject again before you, in this mode: as being calculated to establish the explanation with more clearness & permanence.
					The circumstances which principally produced, in June last, my consent to the Voyage of the U. States Ship Warren, Capt. Newman, from the Havana to La Vera Cruz were, as follow:
					It was known to me that her term of service was nearly expired; and that she was to be replaced by the Ganges, then on her passage.
					That the Coast of Cuba was then, & had been, so entirely cleared, that, in the several months the Ship had been on the Station, she had not seen one french vessel: and none were then expected, or apprehended.
					That it had been customary for our public Vessels to transport specie; and that it was and is still authorized by law.
					That it was very generally known, both in the Havana, & the United States, that there were very considerable sums of American property detained at L. Vera Cruz for want of a safe conveyance: And that to several applications to the Secretary of the Navy on the subject, he had expressed his willingness to accommodate the Merchants with a Vessel, when one could be spared.
					That the necessary steps would be taken (& which were) to inform the Secretary by the Genl. Greene, then in port, & bound to the United States, that the Warren had been dispatched on that service; and which it was stated to me could be performed in a short time.
					That the Genl. Greene would convoy the Vessels then preparing, & would for some time be ready; thus supplying the essential service of the station until the arrival of the Ganges.
					The foregoing, Sir, are the principal grounds upon which I decided; and as I then thought, rightly: for, I suppose if any different considerations could arise, they would be solely on the point of having permitted the vessel to leave the station, at all, until special directions had been given from the Navy-Department.  This, however, in the peculiarly great pressure of public business, at the time, did not sufficiently impress my mind as a point of form on which stress would be laid.
					To Genl. Wilkinson, who was then at my house, and to Capt. Perry of the Genl. Greene, I stated the projected voyage of the Warren; in order that additional means of informing the Secry. of the Navy might be availed of, and that I might guide myself in some degree by their suggestions.  But neither of those Gentlemen, to my present recollection, considered the undertaking as improper: if they had, I should certainly have benefited myself of their advice.
					If private collusion in, or mismanagement of the real purposes of the Voyage were entered into by Capt. Newman, it was unknown to, and therefore not countenanced by me.
					The reports of the British Cruizers having lain in wait to capture the Warren, were circulated in the first instance at the Havana, long before it could have possibly been known what her destination was: And if it was at all pretended to be, it was in reality nothing but suggestions of British Spies, or disaffected Americans, founded on mere suspicion & malevolence.
					Considering the free & notorious Intercourse carried on with the Spaniards by the British themselves, both in their public & private Vessels, the supposed restriction, if ever premeditated, on ours, would have been an unjustifiable violence: And the Voyage of the Warren has, as I beleive, never been made the subject of complaint from any of the Ministers or Agents of the British Government.
					I have ever trusted, Sir, that my character, & exertions, in every part of my public & private concerns, would have secured me from the suspicion or imputation of being actuated in any instance by motives of mere self-interest; or, that I could ever countenance any transaction which might involve the interests or character of my country.
						In every other act of my public duties, I had the satisfaction to meet the fullest approbation of our government, and the thanks & confidence of my fellow-citizens.
					On my arrival last autumn in the U States, learning the reports which had been suggested respecting the affair now spoken of, I hastened immediately to Boston to visit the President; and as he left it before my arrival there, I repaired without delay to the Seat of Government, and entered into the earliest explanations with the proper officers.
					The result of those, it can be proven, was my enjoying during the whole of the remaining period of the late Administration the Confidence & favor of the President and his confidential officers, the strongest evidence that they had been fully satisfied that the suggestions against me were inadmissible.
					Altho’ I could not therefore have readily anticipated any renewal of the subject, I have as earnest a desire to satisfy the present Administration, as I before stated to you, Sir, respecting my character, & qualifications for the office which I am desirous of retaining, as I could have to recommend myself to those who have gone out of office.
					Considerable time has now elapsed since the affair in discussion originated, yet, if any further Circumstances can be required to elucidate what I have declared, I shall be disposed to make every practicable effort to make them appear in the fullest evidence.
					I beg leave to repeat the satisfaction I have experienced from the candid & indulgent manner in which you have stated the cause of the present address—And to assure you that I am, Sir, With sincere, & respectful consideration, Your Ob. & Hl. Servt.
					
						Jno: Morton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
